Citation Nr: 1212114	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine.  

2.  Entitlement to an initial rating in excess of 30 percent for an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from April 2003 to June 2006.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of January and August 2008 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's degenerative joint disease of the lumbosacral spine has been manifested by pain; ranges of motion of forward flexion from 45 to 60 degrees (limited by pain), backward extension to 20 degrees, bilateral lateral flexion to 30 degrees and, bilateral rotation to 45 degrees; and neither neurologic symptoms nor incapacitating episodes due to intervertebral disc syndrome (IVDS).  

2.  For the entire increased rating period, the degenerative joint disease of the lumbosacral spine has not manifested forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

3.  For the initial rating period from June 21, 2006 to August 23, 2009, the Veteran's anxiety disorder has been primarily manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, and chronic sleep impairment.  

4.  For the initial rating period from June 21, 2006 to August 23, 2009, the Veteran's anxiety disorder did not manifest flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

5.  For the initial rating period from August 23, 2009, the Veteran's anxiety disorder has been primarily manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms similar to flattened affect, weekly panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

6.  For the initial rating period from August 23, 2009, the Veteran's anxiety disorder has not manifested occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating of 20 percent for degenerative disc disease of the lumbosacral spine have been met for the entire rating period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  § 4.71a, Diagnostic Code (Code) 5242 (2011).  

2.  The criteria for an initial rating in excess of 30 percent for anxiety disorder have not been met for the initial rating period from June 21, 2006 to August 23, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Code 9413 (2011). 

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 50 percent have been met for the initial rating period from August 23, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Code 9413 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Regarding the claim involving the Veteran's degenerative disc disease of the lumbar spine, in a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An August 2007 letter explained the evidence necessary to substantiate the claim for increase, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  

Regarding the Veteran's claim involving the initial evaluation assigned for an anxiety disorder, it is noted that the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  In addition, a November 2009 statement of the case (SOC) addressed the "downstream" element of initial rating, while a December 2010 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 
20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has been afforded VA medical examinations in connection with his claims in May 2006, September and October 2007, February and August 2009.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the examinations are adequate for rating purposes.  The reports of the examinations were provided by a qualified medical professional and were predicated on a full reading of all available records.  Examiners provided a detailed rationale for any opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of any opinions rendered).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011).  

Regarding the evaluations of the Veteran's anxiety disorder, the Board has considered the entire period of initial rating claim from June 2006 to see if the evidence warrants the assignment of different ratings for different periods of time during the claim, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the Board is granting a staged rating for the initial rating period from August 23, 2009.

For issue of increased rating involving the low back, the United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are also appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  
 
Increased Rating for Degenerative Disc Disease of the Lumbosacral Spine

Service connection for degenerative disc disease of the lumbosacral spine was granted in a June 2006 rating decision, which assigned the current 10 percent rating under the provisions of Code 5342, for limitation of motion of the lumbosacral spine.  The Veteran submitted his claim for increase in May 2007.  

The Veteran contends that that his back disability is more disabling than currently evaluated.  He has reported daily pain or aches of the low back that occasionally radiates down the left leg, and has flare-ups of back pain about two times per week.  He asserts that the injury residuals require him to take multiple doses of pain medication in order to work and that he must use a back brace in order to lift boxes at work that weigh 20 pounds or more.  He has also had interference with his ability to sleep, play sports, or perform physically demanding work.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favourable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavourable ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavourable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating IVDS is based on Incapacitating Episodes.  It is  provided that a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

After review of all the evidence, lay and medical, the Board finds that, throughout the appeal, the Veteran's degenerative joint disease of the lumbosacral spine has been manifested by pain that limits forward flexion to 60 degrees, and combined ranges of motion in excess of 120 degrees.  Neither neurologic symptoms nor incapacitating episodes due to IVDS have been demonstrated.  For the entire increased rating period, the degenerative joint disease of the lumbosacral spine has not manifested forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

In this regard, the Veteran's spine has been examined by VA in May 2006 (prior to the increased rating claim period), October 2007, and February 2009.  Those examination reports consistently show that the Veteran had reports of daily pain that worsened with prolonged activities, limitations of motion, tenderness and pain including radiating pain, but no muscle spasm or reports of episodes requiring bedrest or that otherwise meet the criteria for incapacitating episodes.  

On examination in May 2006, which was conducted during the initial rating period for which an initial rating was adjudicated in a final rating decision in June 2006, active forward flexion was to 45 degrees, limited at that point by pain.  While active forward flexion was measured to 80 degrees, the VA examiner noted some stiffness and pain indicated from 45 degrees.  Active backward extension was to 15 degrees, though extension was noted to cause the most pain, and was indicated by additional resistance.  Active left lateral flexion was to 20 degrees (limited by pain at 20 degrees), and active right lateral flexion was to 29 degrees with a noted sense of resistance because of pain.  Active left rotation was to 30 degrees (maximum recognized by rating criteria, though actual recorded number was higher), and active right rotation was to 30 degrees (maximum recognized by rating criteria, though actual recorded number was higher), for combined ranges of motion of 169 degrees.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  

On VA examination in October 2007, conducted during the current claim for increased rating, the Veteran reported daily dull back ache, increased pain with prolonged activities, and occasionally radiating pain.  Forward flexion was measured to 60 degrees (limited at 60 degrees by pain); extension was to 20 degrees; bilateral lateral flexion was to 30 degrees; and bilateral rotation was to 30 degrees (maximum recognized by rating criteria, though actual recorded number was higher).  The combined ranges of motion are 200 degrees.  

On examination in February 2009, the Veteran reported that his back bothered him daily, and that he experienced sharp, stabbing pain, and occasionally the pain radiated into the left leg, and that he had a back brace.  Forward flexion was to 90 degrees, with mild discomfort (beginning point of discomfort not indicated); extension backwards was to 20 degrees, with moderate discomfort; bilateral lateral flexion was to 30 degrees, with minimal discomfort; and bilateral rotation was to 30 degrees (maximum recognized by rating criteria), with minimal discomfort.  The combined ranges of motion are to 230 degrees, although the onset of pain during range of motion is not clearly indicated in this examination report.  

The ranges of motion described above were given by the examiners with consideration of limits due to pain, including limitation of forward flexion to 45 to 60 degrees.  With consideration of additional limitation of motion due to pain or tenderness, including during flare-ups or with prolonged activities, and as indicated by the limitation of forward flexion to 45 to 60 degrees due to pain noted by the VA examiner, the Board finds that the low back disability more nearly approximates the criteria for a 20 percent disability rating based on limitation of flexion to at least 60 degrees.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire rating period, with considerations of additional limitation due to pain and other limiting factors, the limitation of flexion motion of the Veteran's low back more nearly approximates 60 degrees in forward flexion, as required for a 20 percent rating.  With the resolution of reasonable doubt in the Veteran's favor, the Board finds that the limitation of forward flexion due to pain more nearly approximates the criteria for a 20 percent rating for degenerative disc disease of the lumbar spine throughout the pendency of the appeal.  38 C.F.R. §§ 4.3, 4.7. 

The Board further finds that the weight of the evidence demonstrates that a disability rating in excess of 20 percent is not warranted for any period of claim.  For the entire increased rating period, the evidence does not show forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, as required for a higher disability rating of 40 percent.  The most favorable combined ranges of motion of the thoracolumbar spine are 169 degrees, which is greater than the 120 degrees that is the criterion for a 20 percent rating.  As indicated, it is only with the application of limited motion due to pain and other orthopedic factors that shows the limitation of forward flexion was to 60 degrees, which barely meets the rating criteria for a 20 percent disability rating.  Even with pain and other considerations, the evidence does not show limitation of forward flexion that more nearly approximates forward flexion to 30 degrees for any period, just as the evidence does not show ankylosis for any period.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For this reason, a higher disability rating based on limitation of forward flexion or combined limitations of motion of the thoracolumbar spine (ankylosis) is not warranted.  A disability rating in excess of 20 percent is not warranted for any period.  38 C.F.R. § 4.71a. 

Initial Rating for Anxiety Disorder

Service connection for an anxiety disorder was granted by the RO in an August rating 2008 decision.  A 30 percent initial rating was assigned in the August 2008 rating under the provisions of Code 9413, 38 C.F.R. § 4.130.  The Veteran disagreed with the initial rating assigned.  

In the notice of disagreement, he simply asked that the rating be raised.  In the substantive appeal, the Veteran described symptoms of weekly panic attacks, stated that he was unable to sleep as a result of his anxiety disorder, had family and relational difficulties, anger, and work impairment, although he also reported that he had been a full-time student for two years and would be returning to full-time employment.  

The Veteran's representative, in a March 2011 brief on appeal, contended that the decrease in GAF score from 65 in September 2007 to 55 in August 2009, along with comments from the VA examiners, showed a progression (worsening) of the anxiety disorder, and that VA treatment records further corroborate this worsening.  The representative urged a finding that the Veteran's symptoms more closely approximated the next higher disability rating. 

Under the criteria for rating mental disorders, a 30 percent rating is warranted for an anxiety disorder NOS with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9413 (2011).  

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms; however, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning scale (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21 to 30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  A score of 61-70 is appropriate for some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  

On examination by VA in September 2007, it was noted that the Veteran had re-enrolled in college and had a fairly good relationship with his family and friends.  He denied suicide attempts and had no suicidal thoughts.  He did not report a history of violence or assaultiveness.  His general appearance was clean, with no remarkable psychomotor activity or speech deficits.  He was cooperative with the examiner, although his affect was blunted.  He was oriented in three spheres.  Thought process and content was unremarkable.  There were no delusions.  The Veteran exhibited adequate judgment and insight and had no inappropriate behavior or obsessive or ritualistic behavior.  He denied panic attacks.  He did describe persistent mild anxiety symptoms with no clear periods of remission.  The diagnosis was anxiety disorder, not otherwise specified (NOS).  The GAF score was 64.  In a November 2007 addendum to the September 2007 examination, the examiner opined that the Veteran's anxiety disorder NOS was most likely caused or the result of combat in service.  

In a statement dated in December 2008 (received in January 2009), the Veteran wrote that he experienced a lot of anger. 

On VA examination on August 23, 2009, the Veteran reported symptoms of insomnia, anxiousness, and occasional depression.  It was reported that he had been referred for a sleep study to rule out any breathing problems or sleep apnea.  He spoke of hypervigilance and hyperarousal symptoms, that he continued to be easily aggravated and had a short temper, and that he had learned to deal with these symptoms more effectively, but they continued to appear.  The Veteran reported occasional panic attacks that he described as increased surge of anxiety, shortness of breath, lightheadedness, fear, sweating, and tremors, which lasted five to thirty minutes and occurred spontaneously, and reported that he did not necessarily avoid situations that might trigger a panic attack, because he did not see any association between them and environmental factors.  He reported that he did avoid crowds, an increased startle response, environmental scanning, and sitting with his back against the wall.  He denied major problems with intrusive about his combat experiences, but reported they occurred at times with environmental cues.  He reported that he had some avoidant behavior at times, but denied ongoing problems with depression, denied suicidal or homicidal thoughts, intents, or plans, and stated that he took medication that he stated had helped the anxiety level to subside.  Socially, he stated that he did not socialize much, but went out with friends at times, and went fishing and golfing with his father at times.  The Veteran reported that he had not worked for the past two years, because he had been a full-time student, but planned to go to work.  

On mental status evaluation in August 2009, the Veteran had no impairment of thought process or communication, delusions, or hallucinations.  His ability to maintain the activities of daily living were intact.  He was oriented in three spheres.  He had mild decrease of memory.  He had no obsessive or ritualistic behaviors that interfered with his routine activities.  Speech was of normal rate, rhythm and content.  He had reported panic attacks on occasion.  His mood was depressed and anxious, with his affect being congruent with mood and reactive.  He reported impulse control problems and sleep difficulties.  The diagnosis was anxiety disorder NOS.  The GAF score was 55.  

In the substantive appeal received in December 2009, the Veteran described symptoms of weekly panic attacks, inability to sleep, family and relational difficulties, panic, anger, and work impairment, although he also reported that he had been a full-time student for two years and would be returning to full-time employment.  

A statement by the Veteran's mother dated in December 2009 reflects that after service the Veteran was depressed, angry, reserved, stayed home most of the time, had a negative attitude, trouble concentrating when carrying on a conversation, routinely forgetting what he has said, and he had no empathy or compassion toward people, but had lost the ability to feel any emotion except for anger.  

A statement by another unidentified family member dated in December 2009 reflects the view that the Veteran's personality had changed to a dark, scared, and angry person.  The statement indicated that the Veteran would get angry and react to people, had sleepless nights, was unwilling to listen to reason without getting upset, seemed unable to concentrate when upset and seemed confused at times, and had no sympathy for things or people.  The statement also indicated that the Veteran was reclusive, experienced mood swings, had short term memory loss, and was anxious in crowds and had anxiety attacks, with cycles of anxiety and anger.

After review of all the evidence of record, lay and medical, the Board finds that, for the initial rating appeal, the initial rating period from June 21, 2006 to August 23, 2009, the Veteran's anxiety disorder has been primarily manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, and chronic sleep impairment, which more nearly approximates the criteria for a 30 percent disability rating under Code 9413.  38 C.F.R. § 4.130.  The primary symptoms of anxiety, depression, sleep disturbance, and occasional panic attacks directly correspond to the criteria for the current 30 percent rating.  

For the initial rating period from June 21, 2006 to August 23, 2009, the Veteran's anxiety disorder did not manifest flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, as contemplated by a 50 percent disability rating.   While he does have complaints of memory impairment, this is only found during this period to be mild, with an inability to retain highly learned material or of forgetting to complete tasks, with no indication of interference with ability to complete his education.  The GAF score of 64 assigned at the September 2007 VA examination is suggestive of mild impairment or mild psychiatric symptoms.  For these reasons, the Board finds that, for the initial rating period from June 21, 2006 to August 23, 2009, the criteria for a rating in excess of 30 percent for anxiety disorder have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.

The Board further finds that, for the initial rating period from August 23, 2009, for the initial rating period from August 23, 2009, the Veteran's anxiety disorder has been primarily manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms similar to flattened affect, weekly panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The GAF score of 55 assigned at the August 2009 VA examination is suggestive of moderate impairment or moderate psychiatric symptoms, which is consistent with the degree of occupational and social impairment with reduced reliability and productivity outlined in the criteria for a 50 percent disability rating.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a disability rating of 50 percent have been met for the initial rating period from August 23, 2009.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Code 9413.  

The Board further finds that, for the initial rating period from August 23, 2009, the Veteran's anxiety disorder has not manifested occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships, as required for a higher initial disability rating of 70 percent under Diagnostic Code 9413.  

With regard to suicidal ideations, the August 2009 VA examination report reflects that the Veteran denied suicidal or homicidal thoughts, intents, or plans, and stated that he took medication that he stated had helped the anxiety level to subside.  The December 2009 family member statements do not reflect any expressions by the Veteran of suicidal ideation.

While the Veteran and his family have reported impulse control problems, this is reported in the context of episodes of anger.  The episodes of actual impaired impulse control as described are sparse, and do not include physical violence, only banging on a car window.  For this reason, the Board finds that the criterion of impaired impulse control has not been met. 

The Veteran has experienced depression during the entire rating period; however, the evidence does not show that the depression is near-continuous or that it affects the ability to function independently, appropriately, and effectively.  The family member statements reflect that the Veteran has mood swings, and, while indicating cycles of anxiety and anger, do not indicate specifically indicate near-continuous depression.  Likewise, the Veteran reported only occasional depression in August 2009, and did not mention the symptom of depression in his December 2009 substantive appeal.  Similarly, the Veteran reported in December 2009 that he had weekly panic attacks, but does not report near-continuous panic or that the panic affects the ability to function independently, appropriately and effectively. 

With regard to relationships, the anxiety disorder is shown since December 2009 to cause difficulty in establishing and maintaining effective work and social relationships, which criterion is indicated for a 50 percent rating; however, the evidence does not show the inability to establish and maintain effective relationships.  The Veteran reported in August 2009 that, although he did not socialize much, he did go out with friends.  The family statements in December 2009 characterize the Veteran as reclusive, and that he lacked sympathy for people, but do not indicate inability to establish and maintain effective relationships.  For these reasons, the Board finds that, for the initial rating period from August 23, 2009, the Veteran's anxiety disorder has not manifested impairment or symptoms that more nearly approximate the 70 percent rating criteria.  38 C.F.R. § 4.130. 

As indicated, the Veteran contended that a higher rating was warranted in this case because of reportedly worsened symptoms, and his representative contended that the next higher rating from 30 percent was warranted.  The grant of a staged rating of 50 percent for the period from August 23, 2009 reflects such worsening.  In this case, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record shows that, as of August 23, 2009 but not before, the social and occupational impairment, including based on symptoms, of the anxiety disorder had worsened to degree of 50 percent.  See Fenderson, 12 Vet. App. 119 (holding that staged ratings should be assigned for different periods of time during the claim where the evidence shows a worsening or improvement).   

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Regarding the degenerative disc disease, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's limitation of motion of the lumbosacral spine corresponds, with the resolution of reasonable doubt, to the schedular criteria for the 20 percent evaluation (Code 5242).  This finding directly incorporated the amount of limitation of motion due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 8 Vet. App. at 202.  Although the Veteran has stated that he has lost approximately 10 percent of time at work due to his service-connected injury residuals, this is not shown to have been the result of his back injury alone and is not the basis for a rating in excess of 20 percent.  During the February 2009 examination, the Veteran stated that he had had to call in sick on only one or two occasions as a student as a result of flare-ups of his back pain.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's lumbosacral spine disabilities, and no referral for an extraschedular rating is required.  

Regarding the Veteran's anxiety disorder, the Board finds that the symptomatology and impairment caused by this disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9413, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's anxiety disorder has manifested difficulty sleeping, panic attacks, anxiety, and depression.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment is explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all of the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the anxiety disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Veteran has indicated that he is seeking employment after having completed his education.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An increased rating of 20 percent for degenerative disc disease of the lumbosacral spine is granted.  

An initial rating in excess of 30 percent for an anxiety disorder, for the period from June 21, 2006 to August 23, 2009, is denied; an initial rating of 50 percent for the period from August 23, 2009, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


